


110 HR 839 RS: To authorize the Secretary of the Interior to study the

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 254
		110th CONGRESS
		1st Session
		H. R. 839
		[Report No. 110–120]
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2007
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 28, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To authorize the Secretary of the Interior to study the
		  feasibility of enlarging the Arthur V. Watkins Dam Weber Basin Project, Utah,
		  to provide additional water for the Weber Basin Project to fulfill the purposes
		  for which that project was authorized.
	
	
		1.Short titleThis Act may be cited as the Arthur
			 V. Watkins Dam Enlargement Act.
		2.FindingsCongress finds the following:
			(1)Arthur V. Watkins
			 Dam is a feature of the Weber Basin Project, which was authorized by law on
			 August 29, 1949.
			(2)Increasing the
			 height of Arthur V. Watkins Dam and construction of pertinent facilities may
			 provide additional storage capacity for the development of additional water
			 supply for the Weber Basin Project for uses of municipal and industrial water
			 supply, flood control, fish and wildlife, and recreation.
			3.Authorization of
			 feasibility studyThe
			 Secretary of the Interior, acting through the Bureau of Reclamation, is
			 authorized to conduct a feasibility study on raising the height of Arthur V.
			 Watkins Dam for the development of additional storage to meet water supply
			 needs within the Weber Basin Project area and the Wasatch Front. The
			 feasibility study shall include such environmental evaluation as required under
			 the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) and a cost allocation as required
			 under the Reclamation Project Act of 1939 (43 U.S.C. 485 et seq.).
		4.Cost
			 shares
			(a)Federal
			 ShareThe Federal share of the costs of the study authorized in
			 section 3 shall not exceed 50 percent of the total cost of the study.
			(b)In-Kind
			 ContributionsThe Secretary shall accept, as appropriate, in-kind
			 contributions of goods or services from the Weber Basin Water Conservancy
			 District. Such goods and services accepted under this section shall be counted
			 as part of the non-Federal cost share for the study.
			5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary $1,000,000 for the Federal cost
			 share of the study authorized in section 3.
		6.SunsetThe authority of the Secretary to carry out
			 any provisions of this Act shall terminate 10 years after the date of the
			 enactment of this Act.
		
	
		June 28, 2007
		Reported without amendment
	
